DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07JAN2021 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JEAN et al. (US PGPubNo. 2017/0109096 A1), hereinafter referred to as Jean.

Consider Claim 1, 
Jean teaches a memory system, comprising: 
a memory device from which data is read and to which data is written (Jean, e.g., Fig 1(102), data storage device.); and 
a memory controller configured to control the memory device (Jean, e.g., Fig 1(130), memory controller.) and to receive from a host a plurality of workload items in a workload sequence (Jean, e.g., Fig 1(141-144), plurality of workload items from a host.), each workload item being defined by at least a start logical block address (LBA) and a length (Jean, e.g. ¶0002, commands defined by at least a starting LBA and a length.), 
wherein the memory controller is further configured to:
find a candidate cluster in the workload sequence, the candidate cluster including a first workload item among the plurality of workload items and one or more workload items following the first workload item (Jean, e.g., ¶0037, a workload item (i.e., a command) is placed in a bucket. Buckets are considered analogous to the claimed candidate clusters.); 
determine whether one or more other workload items following the one or more workload items are the same as the candidate cluster (Jean, e.g., ¶0047, additional commands are processed and may correlate to (be the same as) the candidate cluster (e.g., Fig 4).); 

determine whether the counted number is more than a threshold number of times (Jean, e.g., ¶0038, detect a stream when at least 8 commands corresponding to the cluster have been identified.); and 
accept the candidate cluster when it determined that the counted number is more than the threshold number of times (Jean, e.g., ¶0048, candidate cluster will be tagged with a stream ID.).

Consider Claim 2, 
Jean further teaches wherein the memory controller is configured to: 
wherein the determination of whether the one or more other workload items following the one or more workload items are the same as the candidate cluster and the counting of the number indicating that the candidate cluster is found in the workload sequence are repeatedly performed for remaining workload items excluding the one or more other workload items in the workload sequence (Jean, e.g., ¶0047+, repeat operations as additional commands are received.).

Consider Claim 3, 
Jean further teaches wherein the memory controller is further configured to 

determine whether the additional candidate cluster is found in the workload sequence more than the threshold number of times (Jean, e.g., ¶0058, check if additional commands are directed to the additional candidate cluster.); and 
accept the additional candidate cluster when it determined that the additional candidate cluster is found in the workload sequence more than the threshold number of times (Jean, e.g., ¶0048, candidate cluster will be tagged with a stream ID.).

Consider Claim 4, 
Jean further teaches wherein the memory controller stores start LBAs of start and end workload items in the candidate cluster in a table (Jean, e.g., Fig 3A;¶0043, cluster data structures define LBA ranges of 64 LBAs), and 
stores the counted number in the table such that the memory controller determines whether the candidate cluster is found in the workload sequence more than the threshold number of times (Jean, e.g., Fig 4, illustrates that data structure of Table[47] stores the candidate cluster hit count.).

Consider Claim 5, 


Consider Claim 6, 
Jean further teaches wherein each workload item is a write command (Jean, e.g., ¶0021, detect a sequential stream of write commands.).

Consider Claim 7, 
Jean further teaches wherein the memory controller is further configured to process commands in the accepted candidate cluster (Jean, e.g., ¶0021distribute write operations across multiple dies when a sequential stream is detected.).

Consider Claim 8, 
Jean further teaches wherein the memory system is a flash- based memory system (Jean, e.g., Fig 1(1004); ¶0022, flash memory.).

Consider Claim 9, 
Jean teaches a method of clustering workload items of a specific type in a memory system, the method comprising: 
receiving a plurality of workload items in a workload sequence (Jean, e.g., Fig 1(141-144), plurality of workload items from a host.), each workload item being defined by at least a start logical block address (LBA) and a length (Jean, e.g. ¶0002, commands defined by at least a starting LBA and a length.); 

determining whether one or more other workload items following the one or more workload items are the same as the candidate cluster (Jean, e.g., ¶0047, additional commands are processed and may correlate to (be the same as) the candidate cluster (e.g., Fig 4).); 
when it is determined that the one or more other workload items are the same as the candidate cluster, counting a number indicating that the candidate cluster is found in the workload sequence (Jean, e.g., ¶0040;Fig 4, hit count is incremented when elements belonging to a candidate cluster are encountered in the command sequence.); 
determining whether the counted number is more than a threshold number of times (Jean, e.g., ¶0038, detect a stream when at least 8 commands corresponding to the cluster have been identified.); and 
accepting the candidate cluster when it determined that the counted number is more than the threshold number of times (Jean, e.g., ¶0048, candidate cluster will be tagged with a stream ID.).

Consider Claim 10, 
Jean further teaches wherein the determining of whether the one or more other workload items following the one or more workload items are the same as the candidate 

Consider Claim 11, 
Jean further teaches: 
when it is determined that the one or more other workload items are not the same as the candidate cluster and belong to the candidate cluster, determining the one or more other workload items as an additional candidate cluster (Jean, e.g., ¶0053, describes workload items that hash to an existing cluster, but do not belong with that cluster;¶0057, start a new record.); 
determining whether the additional candidate cluster is found in the workload sequence more than the threshold number of times (Jean, e.g., ¶0058, check if additional commands are directed to the additional candidate cluster.); and 
accepting the additional candidate cluster when it determined that the additional candidate cluster is found in the workload sequence more than the threshold number of times (Jean, e.g., ¶0048, candidate cluster will be tagged with a stream ID.).

Consider Claim 12, 
Jean further teaches: 

storing the counted number in the table such that the memory controller determines whether the candidate cluster is found in the workload sequence more than the threshold number of times (Jean, e.g., Fig 4, illustrates that data structure of Table[47] stores the candidate cluster hit count.).

Consider Claim 13, 
Jean further teaches wherein the candidate cluster has a fixed length (Jean, e.g., ¶0043, clusters have a length of 64 LBAs.).

Consider Claim 14, 
Jean further teaches wherein each workload item is a write command (Jean, e.g., ¶0021, detect a sequential stream of write commands.).

Consider Claim 15, 
Jean further teaches processing commands in the accepted candidate cluster (Jean, e.g., ¶0021distribute write operations across multiple dies when a sequential stream is detected.).

Consider Claim 16, 
.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
[A] HASSANI et al. (US PGPub No. 2017/0228188) – discloses systems and methods for detecting sequential write sequences in a multi-streaming flash storage device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170.  The examiner can normally be reached on Monday - Thursday 11am-3pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Gary W. Cygiel/Primary Examiner, Art Unit 2137